Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicant’s communication received on 06/19/2020, wherein claims 1, 2, 10, 11, and 13 were amended. Claims 1-18 have been examined and are currently pending.
Response to Amendment/Arguments
Double Patenting – Claims 1-18 stand rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,874,332. An e-Terminal Disclaimer was submitted and approved on 06/19/2022. The Double Patenting rejection is withdrawn. 

Claim Rejections - 35 USC § 112 – Claims 1-18 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for antecedent issues in claims 1, 10 and 13 The Applicant has corrected the issue in this amendment. The rejection under this section is withdrawn.

Claim Rejections - 35 USC § 103 – Claims 1-18 stand rejected under 35 U.S.C. 103 as being unpatentable over Bernal et al. (U.S. Patent Publication 2014/0142435), in view of Misharin (U.S. Patent Publication. 
The Applicant does not agree with the grounds of rejection and has amended claims 1 and 10 by incorporating features from claims 2 and 11, respectively, to “sharpen the distinction of the claimed invention over the cited art”, see page 6-7 of Remarks.  More specifically, the Applicant states that “Although Bernal shows separate patterns on the subject's frontal region and back, he makes no suggestion that a pattern of light and dark pigments should extend all the way around the front, back and sides of the thorax, as recited in claim 1, nor does he provide any teaching that might have led the person of ordinary skill to consider using such a solution, that the cited art does not teach or suggest.“. The Examiner has fully considered the arguments but they are not persuasive. Bernal suggests that the pattern (reflective marks) is on the sides of the subject in paragraph 0047, “A "target region" refers to a thoracic region (chest area) of a subject of interest whereon a pattern resides such that a video can capture an amount of distortion of that pattern to derive respiration-related video signals to assess respiratory function.” A target region whereon the pattern resides includes the side view containing the thoracic region, see [0019] and claims 2, 11, and 20 of Bernal.
Based on the reasoning, the rejection under this section remains. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bernal et al. (U.S. Patent Publication 2014/0142435), in view of Misharin (U.S. Patent Publication 2018/0014736).

Regarding claims 1 and 10, 
Bernal discloses:
A system for respiration monitoring ([0051-0056] and Fig. 5), comprising: 	
a garment, having a size and shape suitable to surround and fit snugly around a body of a sleeping infant ([0052] shirt, patient in Fig. 5; [0034] the system is suitable for monitoring  an infant), and which comprises, on at least a portion of the garment that fits around a thorax of the infant, a pattern of light and dark pigments having a high contrast at a near infrared wavelength (Fig. 5, 510, pattern of reflective marks; and extending around a front, a back and sides of the thorax when the garment is fitted around the body of the infant ([0047]) A "target region" refers to a thoracic region (chest area) of a subject of interest whereon a pattern resides such that a video can capture an amount of distortion of that pattern to derive respiration-related video signals to assess respiratory function. A target region whereon the pattern resides includes the side view containing the thoracic region [0019]).
a camera head, which is configured to be mounted in proximity to a bed in which the infant is to be placed (Fig. 5; [0045] Near infrared video camera), and which comprises an image sensor and an infrared illumination source, which is configured to illuminate the bed with radiation at the near infrared wavelength (Fig. 5, 511 illumination source), and which is configured to transmit a video stream of images of the infant in the bed captured by the image sensor to a processor, which analyzes movement of the pattern in the images in order to detect a respiratory motion of the thorax ([0052] examination room, video camera system operated by a technician.  Video of the subject's target region 506 can be captured while the subject is in the bed. Illumination source 511 may be any light wavelength that is detectable by sensors on the camera's detector array; [0071] user workstation). 
Bernal fails to explicitly disclose a pattern of light and dark pigments having a high contrast at a near infrared wavelength.
Misharin is combined to disclose a high contrast at a near infrared wavelength pattern ([0075] The pattern itself is designed to be a high-contrast, random dot pattern).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Bernal with the teachings of Misharin, for the purpose of detecting heartbeats and respiration of a sleeping person.


Regarding claims 2 and 11, 
Bernal-Misharin discloses:
wherein the processor is able to detect the respiratory motion of the thorax regardless of whether the infant is lying on his or her front, back or side.  In Bernal [0019] The target region can be, for instance, the subject's anterior thoracic region, a region of the subject's dorsal body, and/or a side view containing the subject's thoracic region. [0044, 0048] Monitoring a subjects breathing for motion or movement

Regarding claims 3 and 12,
Bernal-Misharin discloses:
wherein the garment is configured as a sack, having a size and shape suitable for containing the body of the infant.  In Misharin [0019] partially covered by a cloth or an item of clothing or a blanket or any other covering item or items (we assume that a person's body or a part of a person's body or any number of areas of a person's body can be either covered completely or covered partially.

Regarding claims 4 and 13,
Bernal-Misharin discloses:
wherein the pattern comprises an arrangement of light or dark geometrical 201336-1009.5S1 shapes, which repeat across at least the portion of the garment, and wherein the processor is configured to identify and track the geometrical shapes in the images in order to analyze the movement. In Bernal – reflective dots in a uniform pattern [0023] and Fig. 2. [0048] detectable pattern of dots uniform or non-uniform. he spatial distortions of the detectable pattern caused by a movement of the subject's chest during respiration are compared to that of a reference pattern. FIG. 3 shows a subject of interest 301 having a plurality of reflective marks 302 arrayed in a uniform grid over a frontal region of their chest cage. Subject 303 is shown wearing shirt 200 of FIG. 2. Subject 304 is shown having a dot pattern comprising a plurality of emissive LEDs arrayed in a detectable pattern on their back. A blanket maybe used to swaddle a baby.

Regarding claims 5 and 14,
Bernal-Misharin discloses:
wherein the shapes have respective corners, and wherein the processor is configured to identify and track the corners in the images in order to analyze the movement.  The garment in Bernal utilize dots or circles which when analyzing respiratory movement, 3D depths maps are derived by computing surface points where vertices of triangles are locations of 3D points. The dots have multiple facets or triangles. See Fig. 7 and [0059].

Regarding claims 6 and 15,
	Bernal-Misharin discloses:
wherein the processor is configured to calibrate a scale of the images responsively to a distance between the repeating shapes.  In Bernal, [0060-0061] calibration process.

Regarding claims 7 and 16,
	Bernal-Misharin discloses;
wherein the processor is configured to apply the scale in measuring the respiratory motion.  In Bernal, [0060-0061] calibration tables are built and applied. 

Regarding claims 8 and 17, 
Bernal-Misharin discloses:
wherein the processor is configured to apply the scale in measuring one or more dimensions of the infant.  In Bernal [0061] video or image capture from different points of view is performed, and perspective-dependent respiratory volumes are computed; at the same time, respiratory volumes are measured with a spirometer. Processing of video from each point of view will lead to perspective-dependent or pose-dependent volume estimation, from which multiple calibration tables are built.

Regarding claims 9 and 18,
Bernal-Misharin discloses:
wherein the processor is configured to identify, responsively to the movement of the pattern, a deviation of at least one of an amplitude and a rate of the respiratory motion from a predefined normal range, and to issue an alert in response to the deviation. In Bernal [0055] FIG. 6 which shows an undistorted reference pattern 602 having, for explanatory purposes, only 2 marks thereon (603A-B). Image frame 604 shows a section of shirt 605 having, for explanatory purpose, only 2 marks (606A-B). A point-wise correspondence is established between the reference pattern and each image frame. As shown, the pattern 605 has been distorted by the movement of the subject's rib cage during respiration. These differences are shown at 607 and 608 between respective corresponding marks. [0064] At step 804, process the video to construct a temporal sequence of 3D surface maps of the patterned target region. The 3D surface maps are reconstructed by characterizing spatial attributes of a spatial distortion of the pattern over time relative to spatial characteristics of an undistorted reference pattern. Figs. 7 and 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421     

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421